              1 HANSON BRIDGETT LLP
                MICHAEL F. DONNER, SBN 155944
              2 mdonner@hansonbridgett.com
                ANTHONY J. DUTRA, SBN 277706
              3 adutra@hansonbridgett.com
                425 Market Street, 26th Floor
              4 San Francisco, California 94105
                Telephone: (415) 777-3200
              5 Facsimile: (415) 541-9366

              6 Attorneys for Plaintiff
                MYERS & SONS CONSTRUCTION, L.P.,
              7

              8 VARELA, LEE, METZ & GUARINO, L.L.P.
                BENNETT J. LEE, SBN 230482
              9 blee@vlmglaw.com
                NICHOLAS A. MERRELL, SBN 240795
             10 nmerrell@vlmglaw.com
                333 Bush Street, Suite 1500
             11 San Francisco, CA 94104
                Telephone: (415) 623-7000
             12 Facsimile: (415) 623-7001

             13 Attorneys for Defendant
                STERLING CONSTRUCTION
             14 COMPANY, INC.

             15
                                            UNITED STATES DISTRICT COURT
             16
                                   FOR THE EASTERN DISTRICT OF CALIFORNIA
             17
                                                  SACRAMENTO DIVISION
             18
             19
                MYERS & SONS CONSTRUCTION, L.P.,                 Case No. 2:20-cv-00277-JAM-CKD
             20 a California limited partnership,
                                                                 STIPULATION AND ORDER
             21             Plaintiff,                           REMANDING ACTION TO THE
                                                                 CALIFORNIA SUPERIOR COURT FOR
             22       v.                                         THE COUNTY OF SACRAMENTO

             23 STERLING CONSTRUCTION
                COMPANY, INC., a Delaware corporation,
             24 d/b/a STERLING CONSTRUCTION
                ENTERPRISES; and DOES 1-100,
             25 inclusive,

             26             Defendants.

             27

             28


16272519.2                               STIPULATION AND [PROPOSED] ORDER REMANDING ACTION
              1         Plaintiff Myers & Sons Construction, L.P. (“Plaintiff”) and Defendant Sterling

              2 Construction Company, Inc. (“Defendant,” and together with Plaintiff, the “Parties”), by

              3 and through their respective counsel hereby stipulate as follows:

              4         WHEREAS, Plaintiff initiated this action by filing a complaint in the California

              5 Superior Court for the County of Sacramento on January 13, 2020.

              6         WHEREAS, Defendant filed a Notice of Removal on February 5, 2020 [ECF No.

              7 1], removing the action to this Court.

              8         WHEREAS, the Parties agree that this Court does not have subject matter

              9 jurisdiction over the action.

             10         IT IS HEREBY STIPULATED that:

             11         1.     This Court should remand this action to the California Superior Court for the

             12 County of Sacramento.

             13         IT IS SO STIPULATED.

             14

             15 DATED: February 13, 2020                  HANSON BRIDGETT LLP

             16                                       By: /s/ Michael F. Donner
             17                                          MICHAEL F. DONNER
                                                         Attorneys for Plaintiff
             18                                          MYERS & SONS CONSTRUCTION, L.P.

             19

             20

             21 DATED: February 13, 2020                  VARELA, LEE, METZ & GUARINO, L.L.P.
             22
                                                      By: /s/ Nicholas A. Merrell (as authorized on 2/13/20)
             23                                          NICHOLAS A. MERRELL
                                                         Attorneys for Defendant
             24                                          STERLING CONSTRUCTION COMPANY, INC.
             25

             26

             27

             28

                                                                2
16272519.2                               STIPULATION AND [PROPOSED] ORDER REMANDING ACTION
             1                                         ORDER

             2       Based on the foregoing Stipulation, and good cause showing:

             3       1.    This action is hereby remanded to the California Superior Court for the

             4 County of Sacramento.

             5       IT IS SO ORDERED

             6

             7       Dated: 2/13/2020                                   /s/ John A. Mendez_______

             8                                                         U. S. District Court Judge

             9

             10

             11

             12

             13

             14

             15

             16

             17

             18
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                           3
16272519.2                          STIPULATION AND [PROPOSED] ORDER REMANDING ACTION
